The opinion of the court was delivered by
Barrett, J.
The meaning of the expression, intoxicating liquor, could not be made more certain and free from ambiguity by designating it as gin, or rum, or whiskey, or brandy, or by any other name of a species. It embraces them all, and all disguises of them designed for sale or drinking in evasion of the law, as distinguished from legitimate medicinal preparations, lawfully kept, sold, and used as medicine.
The respondent enjoyed as much scope and facility of defence on the ground that the stuff was legitimate medicine, kept to be *300furnished and used lawfully as such, as if the complaint had specified some particular kind or kinds of intoxicating liquor. The law goes for the genus regardless of the species. If it was of the proscribed genus, whatever may have been the particular species, it constituted the bottom element of the crime. What particular species of intoxicating liquor it might have been alleged to be, would not affect his right or ability to show that it was something besides, and was not intoxicating liquor.
Exceptions overruled; judgment affirmed.